PER CURIAM.
The codefendants, Ethel Stewart Flee-man and Dorothy Jean Fleeman, by their respective solicitors, Seneca B. Anderson and Wm. Wesley Harvell, guardian ad litem, have heretofore filed in this cause a written motion requesting that this cause be docketed and that their said appeal be dismissed, which motion is hereby granted. It is therefore ordered, adjudged, and decreed by the court that this cause be docketed, and that the appeal of the codefendants be and the same is hereby dismissed. The costs of this cause will be paid by the plaintiff B. K. Allen.